DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (US 20170242534).

As to claim 1, Gray discloses a touch sense control circuit comprises: 
5an array of drive sense circuits (Fig. 7(30): channel driver) that, when operably coupled to an array of electrodes of a touch screen (Fig. 7(40): touch sensor electrode, [0098]: array of one or more channel drivers 30): 
generates drives signals based on reference signals ([0099]); 
provides the drive signals to the array of electrodes (Fig. 7(40): touch sensor electrode); 
senses effects of the array of electrodes have on the drive signals ([0099]); and 
10generate an array of sensed signals based on the effects ([0099]); 
a reference signal generator that, when enabled, generates the reference signals ([0092]: generates the reference signals (AC and/or DC)); 
a processing core (Fig. 7) operably coupled to: 
15in a first mode of a frame, produce an array of noise signals based on the array of sensed signals ([0092]); and 
in a second mode of the frame, produce touch data based on the array of sensed signals ([0099]: generate a mutual sensor signal at a frequency f1 and a self sensor signal at a frequency f2 different from the frequency f1).  

As to claim 2, Gray teaches the touch sense control circuit of claim 1, wherein the reference signal generator is further 20operable to: in the first mode, generates, a DC reference signal as the reference signals; and in the second mode, generates an array of self-capacitance reference signals and a set of mutual- 25capacitance references signals as the reference signals, wherein the array of self-capacitance reference signals includes an oscillating component at a first frequency, and wherein a mutual- capacitance reference signal of the set of mutual-capacitance reference signals includes an oscillating component at a second frequency ([0035], [0099]: generate a mutual sensor signal at a frequency f1 and a self sensor signal at a frequency f2 different from the frequency f1).  

As to claim 303, Gray teaches the touch sense control circuit of claim 2 further comprises: in the first mode, the array of drive sense circuits receiving the DC reference signal; and SGS0002962in the second mode, the array of the drive sense circuits receiving the array of self-capacitance reference signals and a set of drive sense circuits of the array of drive sense circuits receiving the set of mutual-capacitance reference signals ([0092]: reference signals (AC and/or DC)).  

As to claim 4, Gray teaches the touch sense control circuit of claim 2 further comprises: the array of drive sense circuits sourcing the DC reference signal to the array of electrodes the produce the array of sensed signals, wherein a drive sense circuit of the array of drive sense circuits 10is operable, in the first mode, to drive and sense an electrode of the array of electrodes in accordance with the DC reference signal and wherein the drive sense circuit is operable, in the second mode, to drive and sense the electrode in accordance with one of the array of self- capacitance reference signals ([0092]: reference signals (AC and/or DC)).  

As to claim 155, Gray teaches the touch sense control circuit of claim 4 further comprises: the drive sense circuit is operable, in the second mode, to drive the electrode in accordance with one of the set of mutual-capacitance reference signals, wherein another drive sense circuit of the array of drive sense circuits is operable, in the second mode, to sense another electrode of the array 20of electrodes in accordance with the one of the set of mutual -capacitance reference signals; or the other drive sense circuit is operable, in the second mode, to drive the other electrode in accordance with the one of the set of mutual-capacitance reference signals, wherein the drive sense circuit is operable, in the second mode, to sense the electrode in accordance with the one of the set 25of mutual-capacitance reference signals ([0099]: generate a mutual sensor signal at a frequency f1 and a self sensor signal at a frequency f2 different from the frequency f1).  

As to claim 6, Gray teaches the touch sense control circuit of claim 2 further comprises, in the second mode: the processing core providing the array of noise signals to the reference signal generator; 30 the reference signal generator is further operable to generate the array of self-capacitance reference signals based on first reference signal and the array of noise signals, wherein the first reference signal includes the DC component and the first oscillating component, wherein a self-capacitance reference signal of the array of self-capacitance reference signal is a function of a corresponding 35noise signal of the array of noise signals and the first reference signal ([0098] – [0099]); and SGS0002963the reference signal generator is further operable to generate the set of mutual-capacitance references signals based on the DC component and the array of noise signals, wherein a mutual- capacitance reference signal of the set of mutual-capacitance reference signal is a function of a 5corresponding noise signal of the array of noise signals and the DC component ([0092]: reference signals (AC and/or DC), [0098] – [0099]).  

As to claim 7, Gray teaches the touch sense control circuit of claim 1, wherein the processing core is further operable to: 10generate, for the frame, a capacitive image of the touch screen as the touch data ([0099]).  

As to claim 8, Gray teaches the touch sense control circuit of claim 1, wherein the processing core comprises: a plurality of sense processing units operably coupled to the array of drive sense circuits, wherein 15a sense processing unit includes: one or more digital filters, wherein a digital filter of the one or more digital filters is operable to digital filter a frequency component of a sensed signal of the array of sensed signals to produce a filtered frequency component; 20 one or more change detectors operably coupled to the one or more digital filters, wherein a change detector of the one or more change detectors detects a capacitance change in an electrode of the array of electrodes based on the filtered frequency component; and 25a touch interpreter operably coupled to the one or more change detectors, wherein the touch interpreter interprets one or more changes in capacitance to produce a portion of the touch data (Fig. 7, [0098]).  

As to claim 9, Gray teaches the touch sense control circuit of claim 1 further comprises: 30a second array of drive sense circuits that, when coupled to a second array of electrodes of the touch screen: generates second drives signals based on the reference signals; provides the second drive signals to the second array of electrodes; senses effects of the second array of electrodes have on the second drive signals; and 35generate a second array of sensed signals based on the effects; and SGS0002964a second processing core operably coupled to: in a first mode of a frame, produce a second array of noise signals touch data based on the second array of sensed signals; and 5in a second mode of the frame, produce second touch data based on the second array of sensed signals (Fig. 7, [0098] – [0099]).  

As to claim 10, Gray discloses a touch sense control circuit comprises: 
10an array of drive sense circuits (Fig. 7(30): channel driver) that, when operably coupled to an array of electrodes of a touch screen and is in a first mode of a frame (Fig. 7(40): touch sensor electrode, [0098]: array of one or more channel drivers 30): 
generates first drives signals based on first reference signals ([0099]); 
provides the first drive signals to the array of electrodes (Fig. 7(40): touch sensor electrode); 
senses first effects of the array of electrodes have on the first drive signals ([0099]); and 
15generate a first array of sensed signals based on the first effects ([0099]); and 
in a second mode of the frame, the array of drive sense circuits (Fig. 7, [0098]) is operable to: 
generate second drives signals based on second reference signals ([0099]); 
provides the second drive signals to the array of electrodes (Fig. 7(40): touch sensor electrode); 
senses second effects of the array of electrodes have on the second drive signals ([0099]); and 
20generate a second array of sensed signals based on the first effects ([0099]); 
a reference signal generator that, when enabled, generates the first reference signals in the first mode and generates the second reference signals in the second mode ([0092]: generates the reference signals (AC and/or DC)); 
25a processing core (Fig. 7) operably coupled to: 
in the first mode, produce an array of noise signals based on the first array of sensed signals ([0092]); and 
in the second mode, produce touch data based on the second array of sensed signals ([0099]: generate a mutual sensor signal at a frequency f1 and a self sensor signal at a frequency f2 different from the frequency f1).  

As to claim 11, Gray teaches the touch sense control circuit of claim 10, wherein the reference signal generator is further operable to: in the first mode, generates, a DC reference signal as the first reference signals; and 5 in the second mode, generates an array of self-capacitance reference signals and a set of mutual- capacitance references signals as the second reference signals, wherein the array of self- capacitance reference signals includes an oscillating component at a first frequency, and wherein a mutual-capacitance reference signal of the set of mutual-capacitance reference signals includes 10an oscillating component at a second frequency ([0099]: generate a mutual sensor signal at a frequency f1 and a self sensor signal at a frequency f2 different from the frequency f1).  

As to claim 12, Gray teaches the touch sense control circuit of claim 11 further comprises: a drive sense circuit of the array of drive sense circuits operable, in the first mode, to drive and 15sense an electrode of the array of electrodes in accordance with the DC reference signal and the drive sense circuit is operable, in the second mode, to drive and sense the electrode in accordance with one of the array of self-capacitance reference signals ([0092]: reference signals (AC and/or DC)).  

As to claim 2013, Gray teaches the touch sense control circuit of claim 12 further comprises: the drive sense circuit is operable, in the second mode, to drive the electrode in accordance with one of the set of mutual-capacitance reference signals, wherein another drive sense circuit of the array of drive sense circuits is operable, in the second mode, to sense another electrode of the array 25of electrodes in accordance with the one of the set of mutual-capacitance reference signals; or the other drive sense circuit is operable, in the second mode, to drive the other electrode in accordance with the one of the set of mutual-capacitance reference signals, wherein the drive sense circuit is operable, in the second mode, to sense the electrode in accordance with the one of the set 30of mutual-capacitance reference signals ([0099]: generate a mutual sensor signal at a frequency f1 and a self sensor signal at a frequency f2 different from the frequency f1).  

As to claim 14, Gray teaches the touch sense control circuit of claim 11 further comprises, in the second mode: the processing core providing the array of noise signals to the reference signal generator; 5the reference signal generator is further operable to generate the array of self-capacitance reference signals based on first reference signal and the array of noise signals, wherein the first reference signal includes the DC component and the first oscillating component, wherein a self-capacitance reference signal of the array of self-capacitance reference signal is a function of a corresponding noise signal of the array of noise signals and the first reference signal ([0098] – [0099]); and 10 the reference signal generator is further operable to generate the set of mutual-capacitance references signals based on the DC component and the array of noise signals, wherein a mutual- capacitance reference signal of the set of mutual-capacitance reference signal is a function of a corresponding noise signal of the array of noise signals and the DC component ([0092]: reference signals (AC and/or DC), [0098] – [0099]).  

As to claim 15, Gray teaches the touch sense control circuit of claim 10, wherein the processing core is further operable to: generate, for the frame, a capacitive image of the touch screen as the touch data (Fig. 13).  

As to claim 16, Gray teaches the touch sense control circuit of claim 10, wherein the processing core comprises: a plurality of sense processing units operably coupled to the array of drive sense circuits, wherein a sense processing unit includes: 25 one or more digital filters, wherein a digital filter of the one or more digital filters is operable to digital filter a frequency component of a sensed signal of the array of sensed signals to produce a filtered frequency component; 30one or more change detectors operably coupled to the one or more digital filters, wherein a change detector of the one or more change detectors detects a capacitance change in an electrode of the array of electrodes based on the filtered frequency component; and a touch interpreter operably coupled to the one or more change detectors, wherein the touch 35interpreter interprets one or more changes in capacitance to produce a portion of the touch data (Fig. 7, [0098]).

Allowable Subject Matter
5.	Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628